The opinion of the court was delivered, by
Strong, J.
After a trial on the merits so full and impartial as to present no cause for complaint, we are asked to reverse this judgment and order a new venire, solely on account of alleged defect in the form of the verdict. It is said that the verdict is so uncertain, that a judgment entered upon it cannot be executed. It is clear that the certainty of a verdict may be established by a reference. This reference may be either to monuments on the ground, to recorded deeds, to diagrams filed of record, to warrants of survey, or to identified agreements. This has been too often decided to be any longer called in question. Perhaps it would have been better, had it never been so held. A record should be complete in itself, and, as a court may mould a verdict, not changing its substance, there is no difficulty in having the record complete, by assisting the jury to incorporate formally into their verdict that which practically becomes a part of it, by being made the object of a reference. It is too late, however, to treat ver*378diets as fatally uncertain, which require the court to look at some description in an identified agreement, adopted by the jury. Doubtless a reference to a thing in itself uncertain is insufficient. But is the agreement referred to in this verdict so indefinite, as to render it impossible to determine what part of the described lands the jury found for the plaintiff ? They found for the reservation as stipulated in, and that reservation was one-third of the profits of the farm and grist-mill (for which the ejectment was brought), together with the entire use and benefit of the brick house and store-room thereon. Clearly the house and storeroom are capable of delivery, under a writ of habere facias possessionem, and a verdict for their use and benefit is a verdict for them. Thus far, there is no want of certainty: that they cannot be advantageously enjoyed without a curtilage, may be true, but the verdict is not the less certain on that account. Nor is the remainder of the reservation too indefinite to admit of an execution of the judgment. It is for one-third of the profit of the land described, that is, for one-third of the land itself during the plaintiff’s life. A reservation is but a re-grant, and a grant of the rents, issues, and profits of land is a grant of the land. The verdict was, therefore, for the house and store-room in severalty and for an undivided third of the remaining land. There is no difficulty in executing a judgment founded upon it.
Judgment affirmed.